

107 HR 3102 : Nutrition Reform and Work Opportunity Act of 2013
U.S. House of Representatives
2013-12-20
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IIB113th CONGRESS1st SessionH. R. 3102IN THE SENATE OF THE UNITED STATESSeptember 23, 2013ReceivedDecember 20, 2013Read twice and referred to the Committee on Agriculture, Nutrition, and ForestryAN ACTTo amend the Food and Nutrition Act of 2008; and for other purposes.1.Short title; table of contents(a)Short titleThis Act may be cited as the Nutrition Reform and Work Opportunity Act of 2013.(b)Table of contentsThe table of contents of this Act is the following:Sec. 1. Short title; table of contents.Title I—Supplemental nutrition assistance programSec. 101. Preventing payment of cash to recipients of supplemental nutrition assistance benefits for the return of empty bottles and cans used to contain food purchased with benefits provided under the program.Sec. 102. Retailers.Sec. 103. Enhancing services to elderly and disabled supplemental nutrition assistance program participants.Sec. 104. Food distribution program on Indian reservations.Sec. 105. Updating program eligibility.Sec. 106. Exclusion of medical marijuana from excess medical expense deduction.Sec. 107. Standard utility allowances based on the receipt of energy assistance payments.Sec. 108. Eligibility disqualifications.Sec. 109. Repeal of State work program waiver authority.Sec. 110. Ending supplemental nutrition assistance program benefits for lottery or gambling winners.Sec. 111. Improving security of food assistance.Sec. 112. Demonstration projects on acceptance of benefits of mobile transactions.Sec. 113. Use of benefits for purchase of community-supported agriculture share.Sec. 114. Restaurant meals program.Sec. 115. Mandating State immigration verification.Sec. 116. Data exchange standardization for improved interoperability.Sec. 117. Pilot projects to improve Federal-State cooperation in identifying and reducing fraud in the supplemental nutrition assistance program.Sec. 118. Prohibiting Government-sponsored recruitment activities.Sec. 119. Repeal of bonus program.Sec. 120. Funding of employment and training programs.Sec. 121. Monitoring employment and training programs.Sec. 122. Cooperation with program research and evaluation.Sec. 123. Pilot projects to reduce dependency and increase work effort in the supplemental nutrition assistance program.Sec. 124. Authorization of appropriations.Sec. 125. Limitation on use of block grant to Puerto Rico.Sec. 126. Assistance for community food projects.Sec. 127. Emergency food assistance.Sec. 128. Nutrition education.Sec. 129. Retailer trafficking.Sec. 130. Technical and conforming amendments.Sec. 131. Tolerance level for excluding small errors.Sec. 132. Commonwealth of the Northern Mariana Islands pilot program.Sec. 133. Annual State report on verification of SNAP participation.Sec. 134. Termination of existing agreement.Sec. 135. Service of traditional foods in public facilities.Sec. 136. Testing applicants for unlawful use of controlled substances.Sec. 137. Eligibility disqualifications for certain convicted felons.Sec. 138. Expungement of unused supplemental nutrition assistance program benefits.Sec. 139. Pilot projects to promote work and increase State accountability in the supplemental nutrition assistance program.Sec. 140. Improved wage verification using the National Directory of New Hires.Sec. 141. Feasibility study for Indian tribes.Title II—Commodity distribution programsSec. 201. Commodity distribution program.Sec. 202. Commodity supplemental food program.Sec. 203. Distribution of surplus commodities to special nutrition projects.Sec. 204. Processing of commodities.Title III—MiscellaneousSec. 301. Farmers’ market nutrition program.Sec. 302. Nutrition information and awareness pilot program.Sec. 303. Fresh fruit and vegetable program.Sec. 304. Additional authority for purchase of fresh fruits, vegetables, and other specialty food crops.Sec. 305. Encouraging locally and regionally grown and raised food.Sec. 306. Review of public health benefits of white potatoes.Sec. 307. Healthy Food Financing Initiative.Sec. 308. Review of sole-source contracts in Federal nutrition programs.Sec. 309. Purchase of Halal and Kosher food for emergency food assistance program.ISupplemental nutrition assistance program101.Preventing payment of cash to recipients of supplemental nutrition assistance benefits for the return of empty bottles and cans used to contain food purchased with benefits provided under the programSection 3(k)(1) of the Food and Nutrition Act of 2008 (7 U.S.C. 2012(k)(1)) is amended—(1)by striking and hot foods and inserting hot foods; and(2)by adding at the end the following: and any deposit fee in excess of amount of the State fee reimbursement (if any) required to purchase any food or food product contained in a returnable bottle or can, regardless of whether such fee is included in the shelf price posted for such food or food product,.102.Retailers(a)Definition of retail food storeSection 3(p)(1)(A) of the Food and Nutrition Act of 2008 (7 U.S.C. 2012(p)(1)(A)) is amended by striking at least 2 and inserting at least 3.(b)Alternative benefit deliverySection 7(f) of the Food and Nutrition Act of 2008 (7 U.S.C. 2016(f)) is amended—(1)by striking paragraph (2) and inserting the following:(2)Imposition of costs(A)In generalExcept as provided in subparagraph (B), the Secretary shall require participating retailers (including restaurants participating in a State option restaurant program intended to serve the elderly, disabled, and homeless) to pay 100 percent of the costs of acquiring, and arrange for the implementation of, electronic benefit transfer point-of-sale equipment and supplies.(B)ExemptionsThe Secretary may exempt from subparagraph (A)—(i)farmers’ markets and other direct-to-consumer markets, military commissaries, nonprofit food buying cooperatives, and establishments, organizations, programs, or group living arrangements described in paragraphs (5), (7), and (8) of section 3(k); and(ii)establishments described in paragraphs (3), (4), and (9) of section 3(k), other than restaurants participating in a State option restaurant program.; and(2)by adding at the end the following:(4)Termination of manual vouchers(A)In generalEffective beginning on the effective date of this paragraph, except as provided in subparagraph (B), no State shall issue manual vouchers to a household that receives supplemental nutrition assistance under this Act or allow retailers to accept manual vouchers as payment, unless the Secretary determines that the manual vouchers are necessary, such as in the event of an electronic benefit transfer system failure or a disaster situation.(B)ExemptionsThe Secretary may exempt categories of retailers or individual retailers from subparagraph (A) based on criteria established by the Secretary.(5)Unique identification number requiredIn an effort to enhance the antifraud protections of the program, the Secretary shall require all parties providing electronic benefit transfer services to provide for and maintain a unique business identification and a unique terminal identification number information through the supplemental nutrition assistance program electronic benefit transfer transaction routing system. In developing the regulations implementing this paragraph, the Secretary shall consider existing commercial practices for other point-of-sale debit transactions. The Secretary shall issue proposed regulations implementing this paragraph not earlier than 2 years after the date of enactment of this paragraph..(c)Electronic benefit transfersSection 7(h)(3)(B) of the Food and Nutrition Act of 2008 (7 U.S.C. 2016(h)(3)(B)) is amended by striking is operational— and all that follows through (ii) in the case of other participating stores, and inserting is operational.(d)Approval of retail food stores and wholesale food concernsSection 9 of the Food and Nutrition Act of 2008 (7 U.S.C. 2018) is amended—(1)in the 2d sentence of subsection (a)(1) by striking ; and (C) and inserting ; (C) whether the applicant is located in an area with significantly limited access to food; and (D); and(2)by adding at the end the following:(g)EBT service requirementAn approved retail food store shall provide adequate EBT service as described in section 7(h)(3)(B)..103.Enhancing services to elderly and disabled supplemental nutrition assistance program participants(a)Enhancing services to elderly and disabled program participantsSection 3(p) of the Food and Nutrition Act of 2008 (7 U.S.C. 2012(p)) is amended—(1)in paragraph (3) by striking and at the end;(2)in paragraph (4) by striking the period at the end and inserting ; and; and(3)by inserting after paragraph (4) the following:(5)a governmental or private nonprofit food purchasing and delivery service that—(A)purchases food for, and delivers such food to, individuals who are—(i)unable to shop for food; and(ii)(I)not less than 60 years of age; or(II)physically or mentally handicapped or otherwise disabled;(B)clearly notifies the participating household at the time such household places a food order—(i)of any delivery fee associated with the food purchase and delivery provided to such household by such service; and(ii)that a delivery fee cannot be paid with benefits provided under supplemental nutrition assistance program; and(C)sells food purchased for such household at the price paid by such service for such food and without any additional cost markup..(b)Implementation(1)Issuance of rulesThe Secretary of Agriculture shall issue regulations that—(A)establish criteria to identify a food purchasing and delivery service referred to in section 3(p)(5) of the Food and Nutrition Act of 2008 as amended by this Act; and(B)establish procedures to ensure that such service—(i)does not charge more for a food item than the price paid by the such service for such food item;(ii)offers food delivery service at no or low cost to households under such Act;(iii)ensures that benefits provided under the supplemental nutrition assistance program are used only to purchase food, as defined in section 3 of such Act;(iv)limits the purchase of food, and the delivery of such food, to households eligible to receive services described in section 3(p)(5) of such Act as so amended;(v)has established adequate safeguards against fraudulent activities, including unauthorized use of electronic benefit cards issued under such Act; and(vi)such other requirements as the Secretary deems to be appropriate.(2)LimitationBefore the issuance of rules under paragraph (1), the Secretary of Agriculture may not approve more than 20 food purchasing and delivery services referred to in section 3(p)(5) of the Food and Nutrition Act of 2008 as amended by this Act, to participate as retail food stores under the supplemental nutrition assistance program.104.Food distribution program on Indian reservationsSection 4(b)(6)(F) of the Food and Nutrition Act of 2008 (7 U.S.C. 2013(b)(6)(F)) is amended by striking 2012 and inserting 2016.105.Updating program eligibilitySection 5 of the Food and Nutrition Act of 2008 (7 U.S.C. 2014) is amended—(1)in the 2d sentence of subsection (a) by striking households in which each member receives benefits and inserting households in which each member receives cash assistance; and(2)in subsection (j) by striking or who receives benefits under a State program and inserting or who receives cash assistance under a State program.106.Exclusion of medical marijuana from excess medical expense deductionSection 5(e)(5) of the Food and Nutrition Act of 2008 (7 U.S.C. 2014(e)(5)) is amended by adding at the end the following:(C)Exclusion of medical marijuanaThe Secretary shall promulgate rules to ensure that medical marijuana is not treated as a medical expense for purposes of this paragraph..107.Standard utility allowances based on the receipt of energy assistance payments(a)Standard utility allowances in the supplemental nutrition assistance programSection 5(e)(6)(C) of the Food and Nutrition Act of 2008 (7 U.S.C. 2014(e)(6)(C)) is amended—(1)in clause (i) by inserting , subject to clause (iv) after Secretary; and(2)by striking subclause (I) of clause (iv) and inserting the following:(I)In generalSubject to subclause (II), if a State agency elects to use a standard utility allowance that reflects heating and cooling costs, the standard utility allowance shall be made available to households that received a payment, or on behalf of which a payment was made, under the Low-Income Home Energy Assistance Act of 1981 (42 U.S.C. 8621 et seq.) or other similar energy assistance program, if in the current month or in the immediately preceding 12 months, the household either received such payment, or such payment was made on behalf of the household, that was greater than $20 annually, as determined by the Secretary.; and(b)Conforming amendmentSection 2605(f)(2)(A) of the Low-Income Home Energy Assistance Act of 1981 (42 U.S.C. 8624(f)(2)(A)) is amended by inserting before the semicolon the following: , except that, for purposes of the supplemental nutrition assistance program established under the Food and Nutrition Act of 2008 (7 U.S.C. 2011 et seq.), such payments or allowances were greater than $20 annually, consistent with section 5(e)(6)(C)(iv)(I) of that Act (7 U.S.C. 2014(e)(6)(C)(iv)(I)), as determined by the Secretary of Agriculture.(c)Effective date and implementation(1)In generalExcept as provided in paragraph (2), this section and the amendments made by this section shall take effect on October 1, 2013, and shall apply with respect to certification periods that begin after such date.(2)State option to delay implementation for current recipientsA State may, at the option of the State, implement a policy that eliminates or reduces the effect of the amendments made by this section on households that received a standard utility allowance as of the date of enactment of this Act, for not more than a 180-day period that begins on the date on which such amendments would otherwise apply to the respective household.108.Eligibility disqualificationsSection 6(e)(3)(B) of Food and Nutrition Act of 2008 (7 U.S.C. 2015(e)(3)(B)) is amended by striking section; and inserting the following:section, subject to the condition that the course or program of study—(i)is part of a program of career and technical education (as defined in section 3 of the Carl D. Perkins Career and Technical Education Act of 2006 (20 U.S.C. 2302)) that may be completed in not more than 4 years at an institution of higher education (as defined in section 102 of the Higher Education Act of 1965 (20 U.S.C. 1002)); or(ii)is limited to remedial courses, basic adult education, literacy, or English as a second language;.109.Repeal of State work program waiver authoritySection 6(o) of the Food and Nutrition Act of 2008 (7 U.S.C. 2015(o)) is amended—(1)in paragraph (2)(D) by striking (5), or (6) and inserting or (5);(2)by striking paragraph (4);(3)in paragraph (6)—(A)in subparagraph (A)(ii)—(i)by striking subclause (II);(ii)in subclause (V) by striking (5) and inserting (4); and(iii)by redesignating subclauses (III), (IV), and (V) as subclauses (II), (III), and (IV), respectively;(B)in subparagraph (B) by striking (G) and inserting (H);(C)in subparagraph (D) by striking and each subsequent fiscal year and inserting through fiscal year 2013;(D)in subparagraph (F) by striking and each subsequent fiscal year and inserting through fiscal year 2013; and(E)by adding at the end the following:(H)Fiscal year 2014 and thereafterSubject to subparagraph (G), for fiscal year 2014 and each subsequent fiscal year, a State agency may provide a number of exemptions such that the average monthly number of the exemptions in effect during the fiscal year does not exceed 15 percent of the number of individuals identified as Nondisabled Adults Age 18–49 in Childless Households in the table B.5 Distribution of Participating Households by Household Composition and by State of the report entitled Characteristics of Supplemental Nutrition Assistance Program Households: Fiscal Year 2011 (Supplemental Nutrition Assistance Program Report No. SNAP–12–CHAR) prepared for and published by the Office of Research and Analysis of the Food and Nutrition Service of the Department of Agriculture in November 2012.; and(4)by redesignating paragraphs (5), (6), and (7) as paragraphs (4), (5), and (6), respectively.110.Ending supplemental nutrition assistance program benefits for lottery or gambling winners(a)In generalSection 6 of the Food and Nutrition Act of 2008 (7 U.S.C. 2015) is amended by adding at the end the following:(r)Ineligibility for benefits due to receipt of substantial lottery or gambling winnings(1)In generalAny household in which a member receives substantial lottery or gambling winnings, as determined by the Secretary, shall lose eligibility for benefits immediately upon receipt of the winnings.(2)Duration of ineligibilityA household described in paragraph (1) shall remain ineligible for participation until the household meets the allowable financial resources and income eligibility requirements under subsections (c), (d), (e), (f), (g), (i), (k), (l), (m), and (n) of section 5.(3)AgreementsAs determined by the Secretary, each State agency, to the maximum extent practicable, shall establish agreements with entities responsible for the regulation or sponsorship of gaming in the State to determine whether individuals participating in the supplemental nutrition assistance program have received substantial lottery or gambling winnings..(b)Conforming amendmentsSection 5(a) of the Food and Nutrition Act of 2008 (7 U.S.C. 2014(a)) is amended in the 2d sentence by striking sections 6(b), 6(d)(2), and 6(g) and inserting subsections (b), (d)(2), (g), and (r) of section 6.111.Improving security of food assistanceSection 7(h)(8) of the Food and Nutrition Act of 2008 (7 U.S.C. 2016(h)(8)) is amended—(1)in the heading by striking card fee and inserting of cards;(2)by striking A State and inserting the following:(A)FeesA State; and(3)by adding after subparagraph (A) (as so designated by paragraph (2)) the following:(B)Purposeful loss of cards(i)In generalSubject to terms and conditions established by the Secretary in accordance with clause (ii), if a household makes excessive requests for replacement of the electronic benefit transfer card of the household, the Secretary may require a State agency to decline to issue a replacement card to the household unless the household, upon request of the State agency, provides an explanation for the loss of the card.(ii)RequirementsThe terms and conditions established by the Secretary shall provide that—(I)the household be given the opportunity to provide the requested explanation and meet the requirements under this paragraph promptly;(II)after an excessive number of lost cards, the head of the household shall be required to review program rights and responsibilities with State agency personnel authorized to make determinations under section 5(a); and(III)any action taken, including actions required under section 6(b)(2), other than the withholding of the electronic benefit transfer card until an explanation described in subclause (I) is provided, shall be consistent with the due process protections under section 6(b) or 11(e)(10), as appropriate.(C)Protecting vulnerable personsIn implementing this paragraph, a State agency shall act to protect homeless persons, persons with disabilities, victims of crimes, and other vulnerable persons who lose electronic benefit transfer cards but are not intentionally committing fraud.(D)Effect on eligibilityWhile a State may decline to issue an electronic benefits transfer card until a household satisfies the requirements under this paragraph, nothing in this paragraph shall be considered a denial of, or limitation on, the eligibility for benefits under section 5..112.Demonstration projects on acceptance of benefits of mobile transactionsSection 7(h) of the Food and Nutrition Act of 2008 (7 U.S.C. 2016(h)) is amended by adding at the end the following:(14)Demonstration projects on acceptance of benefits of mobile transactions(A)In generalThe Secretary shall pilot the use of mobile technologies determined by the Secretary to be appropriate to test the feasibility and implications for program integrity, by allowing retail food stores, farmers markets, and other direct producer-to-consumer marketing outlets to accept benefits from recipients of supplemental nutrition assistance through mobile transactions.(B)Demonstration projectsTo be eligible to participate in a demonstration project under subsection (a), a retail food store, farmers market, or other direct producer-to-consumer marketing outlet shall submit to the Secretary for approval a plan that includes—(i)a description of the technology;(ii)the manner by which the retail food store, farmers market or other direct producer-to-consumer marketing outlet will provide proof of the transaction to households;(iii)the provision of data to the Secretary, consistent with requirements established by the Secretary, in a manner that allows the Secretary to evaluate the impact of the demonstration on participant access, ease of use, and program integrity; and(iv)such other criteria as the Secretary may require.(C)Date of completionThe demonstration projects under this paragraph shall be completed and final reports submitted to the Secretary by not later than July 1, 2016.(D)Report to congressThe Secretary shall submit a report to the Committee on Agriculture of the House of Representatives and the Committee on Agriculture, Nutrition, and Forestry of the Senate that includes a finding, based on the data provided under subparagraph (C) whether or not implementation in all States is in the best interest of the supplemental nutrition assistance program..113.Use of benefits for purchase of community-supported agriculture shareSection 10 of the Food and Nutrition Act of 2008 (7 U.S.C. 2019) is amended in the 1st sentence by inserting agricultural producers who market agricultural products directly to consumers shall be authorized to redeem benefits for the initial cost of the purchase of a community-supported agriculture share, after food so purchased,.114.Restaurant meals program(a)In generalSection 11(e) of the Food and Nutrition Act of 2008 (7 U.S.C. 2020(e)) is amended—(1)in paragraph (22) by striking and at the end;(2)in paragraph (23)(C) by striking the period at the end and inserting ; and; and(3)by adding at the end the following:(24)if the State elects to carry out a program to contract with private establishments to offer meals at concessional prices, as described in paragraphs (3), (4), and (9) of section 3(k)—(A)the plans of the State agency for operating the program, including—(i)documentation of a need that eligible homeless, elderly, and disabled clients are underserved in a particular geographic area;(ii)the manner by which the State agency will limit participation to only those private establishments that the State determines necessary to meet the need identified in clause (i); and(iii)any other conditions the Secretary may prescribe, such as the level of security necessary to ensure that only eligible recipients participate in the program; and(B)a report by the State agency to the Secretary annually, the schedule of which shall be established by the Secretary, that includes—(i)the number of households and individual recipients authorized to participate in the program, including any information on whether the individual recipient is elderly, disabled, or homeless; and(ii)an assessment of whether the program is meeting an established need, as documented under subparagraph (A)(i)..(b)Approval of retail food stores and wholesale food concernsSection 9 of the Food and Nutrition Act of 2008 (7 U.S.C. 2018) is amended by adding at the end the following:(h)Private establishments(1)In generalSubject to paragraph (2), no private establishment that contracts with a State agency to offer meals at concessional prices as described in paragraphs (3), (4), and (9) of section 3(k) may be authorized to accept and redeem benefits unless the Secretary determines that the participation of the private establishment is required to meet a documented need in accordance with section 11(e)(24).(2)Existing contracts(A)In generalIf, on the day before the effective date of this subsection, a State has entered into a contract with a private establishment described in paragraph (1) and the Secretary has not determined that the participation of the private establishment is necessary to meet a documented need in accordance with section 11(e)(24), the Secretary shall allow the operation of the private establishment to continue without that determination of need for a period not to exceed 180 days from the date on which the Secretary establishes determination criteria, by regulation, under section 11(e)(24).(B)JustificationIf the Secretary determines to terminate a contract with a private establishment that is in effect on the effective date of this subsection, the Secretary shall provide justification to the State in which the private establishment is located for that termination.(3)Report to CongressNot later than 90 days after September 30, 2014, and 90 days after the last day of each fiscal year thereafter, the Secretary shall report to the Committee on Agriculture of the House of Representatives and the Committee on Agriculture, Nutrition, and Forestry of the Senate on the effectiveness of a program under this subsection using any information received from States under section 11(e)(24) as well as any other information the Secretary may have relating to the manner in which benefits are used..(c)Conforming amendmentsSection 3(k) of the Food and Nutrition Act of 2008 (7 U.S.C. 2012(k)) is amended by inserting subject to section 9(h) after concessional prices each place it appears.115.Mandating State immigration verificationSection 11(p) of the Food and Nutrition Act of 2008 (7 U.S.C. 2020(p)) is amended to read as follows:(p)State verification optionIn carrying out the supplemental nutrition assistance program, a State agency shall be required to use an income and eligibility, or an immigration status, verification system established under section 1137 of the Social Security Act (42 U.S.C. 1320b–7), in accordance with standards set by the Secretary..116.Data exchange standardization for improved interoperability(a)Data exchange standardizationSection 11 of the Food and Nutrition Act of 2008 (7 U.S.C. 2020) is amended by adding at the end the following:(v)Data exchange standards for improved interoperability(1)DesignationThe Secretary shall, in consultation with an interagency work group established by the Office of Management and Budget, and considering State government perspectives, designate data exchange standards to govern, under this part—(A)necessary categories of information that State agencies operating such programs are required under applicable law to electronically exchange with another State agency; and(B)Federal reporting and data exchange required under applicable law.(2)RequirementsThe data exchange standards required by paragraph (1) shall, to the extent practicable—(A)incorporate a widely accepted, non-proprietary, searchable, computer-readable format, such as the eXtensible Markup Language;(B)contain interoperable standards developed and maintained by intergovernmental partnerships, such as the National Information Exchange Model;(C)incorporate interoperable standards developed and maintained by Federal entities with authority over contracting and financial assistance;(D)be consistent with and implement applicable accounting principles;(E)be implemented in a manner that is cost-effective and improves program efficiency and effectiveness; and(F)be capable of being continually upgraded as necessary.(3)Rules of constructionNothing in this subsection shall be construed to require a change to existing data exchange standards for Federal reporting found to be effective and efficient..(b)Effective DateThe Secretary shall issue a proposed rule within 24 months after the date of the enactment of this Act. The rule shall identify federally required data exchanges, include specification and timing of exchanges to be standardized, and address the factors used in determining whether and when to standardize data exchanges. It should also specify state implementation options and describe future milestones.117.Pilot projects to improve Federal-State cooperation in identifying and reducing fraud in the supplemental nutrition assistance programSection 12 of the Food and Nutrition Act of 2008 (7 U.S.C. 2021) is amended by adding at the end the following:(i)Pilot projects To improve Federal-State cooperation in identifying and reducing fraud in the supplemental nutrition assistance program(1)In generalThe Secretary shall carry out, under such terms and conditions as determined by the Secretary, pilot projects to test innovative Federal-State partnerships to identify, investigate, and reduce retailer fraud in the supplemental nutrition assistance program, including allowing States to operate retail Food Store investigation programs. At least 1 such pilot project shall be carried out in an urban area that is among the 10 largest urban areas in the United States (based on population) if the supplemental nutrition assistance program is separately administered in such area and if the administration of such program in such area complies with the other applicable requirements of such program.(2)Selection criteriaPilot projects shall be selected based on criteria the Secretary establishes, which shall include—(A)enhancing existing efforts by the Secretary to reduce retailer fraud;(B)requiring participant States to maintain their overall level of effort at addressing recipient fraud, as determined by the Secretary, prior to participation in the pilot project;(C)collaborating with other law enforcement authorities as necessary to carry out an effective pilot project;(D)commitment of the participant State agency to follow Federal rules and procedures with respect to retailer investigations; and(E)the extent to which a State has committed resources to recipient fraud and the relative success of those efforts.(3)Evaluation(A)The Secretary shall evaluate the projects selected under this subsection to measure the impact of the pilot projects.(B)Such evaluation shall include—(i)each pilot project’s impact on increasing the Secretary’s capacity to address retailer fraud;(ii)the effectiveness of the pilot projects in identifying, preventing and reducing retailer fraud; and(iii)the cost effectiveness of such pilot projects.(4)Report to congressNot later than September 30, 2017, the Secretary shall submit to the Committee on Agriculture of the House of Representatives and the Committee on Agriculture, Nutrition and Forestry of the Senate, a report that includes a description of the results of each pilot project, including an evaluation of the impact of the project on retailer fraud and the costs associated with each pilot project.(5)FundingAny costs incurred by the State to operate the pilot projects in excess of the amount expended under this Act for retailer fraud in the respective State in the previous fiscal year shall not be eligible for Federal reimbursement under this Act..118.Prohibiting government-sponsored recruitment activities(a)Administrative cost-Sharing and quality controlSection 16(a)(4) of the Food and Nutrition Act of 2008 (7 U.S.C. 2025(a)(4)) is amended by inserting after recruitment activities the following: designed to persuade an individual to apply for program benefits or that promote the program via television, radio, or billboard advertisements.(b)Limitation on use of funds authorized To be appropriated under ActSection 18 of the Food and Nutrition Act of 2008 (7 U.S.C. 2027) is amended by adding at the end the following:(g)Ban on recruitment and promotion activities(1)Except as provided in paragraph (2), no funds authorized to be appropriated under this Act shall be used by the Secretary for—(A)recruitment activities designed to persuade an individual to apply for supplemental nutrition assistance program benefits;(B)television, radio, or billboard advertisements that are designed to promote supplemental nutrition assistance program benefits and enrollment; or(C)any agreements with foreign governments designed to promote supplemental nutrition assistance program benefits and enrollment.(2)Paragraph (1)(B) shall not apply to programmatic activities undertaken with respect to benefits made available in response to a natural disaster..(c)Ban on recruitment activities by entities that receive fundsSection 18 of the Food and Nutrition Act of 2008 (7 U.S.C. 2027) is amended by adding at the end the following:(h)Ban on recruitment by entities that receive fundsThe Secretary shall issue regulations that forbid entities that receive funds under this Act to compensate any person for conducting outreach activities relating to participation in, or for recruiting individuals to apply to receive benefits under, the supplemental nutrition assistance program if the amount of such compensation would be based on the number of individuals who apply to receive such benefits..119.Repeal of bonus programSection 16(d) of the Food and Nutrition Act of 2008 (7 U.S.C. 2025(d)) is repealed.120.Funding of employment and training programsSection 16(h)(1)(A) of the Food and Nutrition Act of 2008 (7 U.S.C. 2025(h)(1)(A)) is amended by striking $90,000,000 and all that follows through $79,000,000, and inserting $79,000,000 for each fiscal year.121.Monitoring employment and training programs(a)Reporting measuresSection 16(h)(5) of the Food and Nutrition Act of 2008 (7 U.S.C. 2025(h)(5)) is amended to read:(5)(A)In generalThe Secretary shall monitor the employment and training programs carried out by State agencies under section 6(d)(4) and assess their effectiveness in—(i)preparing members of households participating in the supplemental nutrition assistance program for employment, including the acquisition of basic skills necessary for employment; and(ii)increasing the numbers of household members who obtain and retain employment subsequent to their participation in such employment and training programs.(B)Reporting measuresThe Secretary, in consultation with the Secretary of Labor, shall develop reporting measures that identify improvements in the skills, training education or work experience of members of households participating in the supplemental nutrition assistance program. Measures shall be based on common measures of performance for federal workforce training programs, so long as they reflect the challenges facing the types of members of households participating in the supplemental nutrition assistance program who participate in a specific employment and training component. The Secretary shall require that each State employment and training plan submitted under section 11(e)(19) identify appropriate reporting measures for each of their proposed components that serve at least 100 people. Such measures may include:(i)the percentage and number of program participants who received employment and training services and are in unsubsidized employment subsequent to the receipt of those services;(ii)the percentage and number of program participants who obtain a recognized postsecondary credential, including a registered apprenticeship, or a regular secondary school diploma or its recognized equivalent, while participating in or within 1 year after receiving employment and training services;(iii)the percentage and number of program participants who are in an education or training program that is intended to lead to a recognized postsecondary credential, including a registered apprenticeship or on-the-job training program, a regular secondary school diploma or its recognized equivalent, or unsubsidized employment;(iv)subject to the terms and conditions set by the Secretary, measures developed by each State agency to assess the skills acquisition of employment and training program participants that reflect the goals of their specific employment and training program components, which may include, but are not limited to—(I)the percentage and number of program participants who are meeting program requirements in each component of the State’s education and training program; and(II)the percentage and number of program participants who are gaining skills likely to lead to employment as measured through testing, quantitative or qualitative assessment or other method; and(v)other indicators as approved by the Secretary.(C)State reportEach State agency shall annually prepare and submit to the Secretary a report on the State’s employment and training program that includes the numbers of supplemental nutrition assistance program participants who have gained skills, training, work or experience that will increase their ability to obtain regular employment using measures identified in subparagraph (B).(D)Modifications to the state employment and training planSubject to the terms and conditions established by the Secretary, if the Secretary determines that the state agency’s performance with respect to employment and training outcomes is inadequate, the Secretary may require the State agency to make modifications to their employment and training plan to improve such outcomes.(E)Periodic evaluation(i)In generalSubject to terms and conditions established by the Secretary, not later than October 1, 2016, and not less frequently than once every 5 years thereafter, the Secretary shall conduct a study to review existing practice and research to identify employment and training program components and practices that—(I)effectively assist members of households participating in the supplemental nutrition assistance program in gaining skills, training, work, or experience that will increase their ability to obtain regular employment, and(II)are best integrated with statewide workforce development systems.(ii)Report to congressThe Secretary shall submit a report that describes the results of the study under clause (i) to the Committee on Agriculture in the House of Representatives, and the Committee on Agriculture, Nutrition and Forestry in the Senate..(b)Effective dateNotwithstanding section 4(c) of the Food and Nutrition Act of 2008 (7 U.S.C. 2013(a)), the Secretary shall issue interim final regulations implementing the amendment made by subsection (a) no later than 18 months after the date of enactment of this Act. States shall include such reporting measures in their employment and training plans for the 1st fiscal year thereafter that begins no sooner than 6 months after the date that such regulations are published.122.Cooperation with program research and evaluationSection 17 of the Food and Nutrition Act of 2008 (7 U.S.C. 2026) is amended by adding at the end the following:(l)Cooperation with program research and evaluationStates, State agencies, local agencies, institutions, facilities such as data consortiums, and contractors participating in programs authorized under this Act shall cooperate with officials and contractors acting on behalf of the Secretary in the conduct of evaluations and studies under this Act and shall submit information at such time and in such manner as the Secretary may require..123.Pilot projects to reduce dependency and increase work effort in the supplemental nutrition assistance programSection 17 of the Food and Nutrition Act of 2008 (7 U.S.C. 2026), as amended by section 121, is amended by adding at the end the following:(m)Pilot projects To reduce dependency and increase work effort in the supplemental nutrition assistance program(1)In generalThe Secretary shall carry out, under such terms and conditions as the Secretary considers to be appropriate, pilot projects to identify best practices for employment and training programs under this Act to raise the number of work registrants who obtain unsubsidized employment, increase their earned income, and reduce their reliance on public assistance, including but not limited to the supplemental nutrition assistance program.(2)Selection criteriaPilot projects shall be selected based on criteria the Secretary establishes, that shall include—(A)enhancing existing employment and training programs in the State;(B)agreeing to participate in the evaluation described in paragraph (3), including making available data on participants’ employment activities and post-participation employment, earnings, and public benefit receipt;(C)collaborating with the State workforce board and other job training programs in the State and local area;(D)the extent to which the pilot project’s components can be easily replicated by other States or political subdivisions; and(E)such additional criteria that ensure that the pilot projects—(i)target a variety of populations of work registrants, including childless adults, parents, and individuals with low skills or limited work experience;(ii)are selected from a range of existing employment and training programs including programs that provide—(I)section 20 workfare;(II)skills development for work registrants with limited employment history;(III)post-employment support services necessary for maintaining employment; and(IV)education leading to a recognized postsecondary credential, registered apprenticeship, or secondary school diploma or its equivalent;(iii)are located in a range of geographic areas, including rural, urban, and Indian reservations; and(iv)include participants who are exempt and not exempt under section (6)(d)(2).(3)EvaluationThe Secretary shall provide for an independent evaluation of projects selected under this subsection to measure the impact of the pilot projects on the ability of each pilot project target population to find and retain employment that leads to increased household income and reduced dependency, compared to what would have occurred in the absence of the pilot project.(4)Report to congressBy September 30, 2017, the Secretary shall submit, to the Committee on Agriculture of the House of Representatives and the Committee on Agriculture, Nutrition, and Forestry of the Senate, a report that includes a description of—(A)the results of each pilot project, including an evaluation of the impact of the project on the employment, income, and public benefit receipt of the targeted population of work registrants;(B)the Federal, State, and other costs of each pilot project;(C)the planned dissemination of the reports’ findings with State agencies; and(D)the steps and funding necessary to incorporate components of pilot projects that demonstrate increased employment and earnings into State employment and training programs.(5)FundingFrom amounts made available under section 18(a)(1), the Secretary shall make $10,000,000 available for each of the fiscal years 2014, 2015, and 2016 to carry out this subsection. Such amounts shall remain available until expended.(6)Use of funds(A)Funds provided under this subsection for pilot projects shall be used only for—(i)pilot projects that comply with the provisions of this Act;(ii)the costs and administration of the pilot projects;(iii)the costs incurred in providing information and data to the independent evaluation under paragraph (3); and(iv)the costs of the evaluation under paragraph (3).(B)Funds made available under this subsection may not be used to supplant non-Federal funds used for existing employment and training activities..124.Authorization of appropriationsSection 18(a)(1) of the Food and Nutrition Act of 2008 (7 U.S.C. 2027(a)(1)) is amended in the 1st sentence by striking 2012 and inserting 2016.125.Limitation on use of block grant to Puerto RicoSection 19(a)(2)(B) of the Food and Nutrition Act of 2008 (7 U.S.C. 2028(a)(2)(B)) is amended by adding at the end the following:(iii)Limitation on use of fundsNone of the funds made available to the Commonwealth of Puerto Rico under this subparagraph may be used to provide nutrition assistance in the form of cash benefits..126.Assistance for community food projects(a)DefinitionSection 25(a)(1)(B)(i) of the Food and Nutrition Act of 2008 (7 U.S.C. 2034(a)(1)(B)(i)) is amended—(1)in subclause (II) by striking and at the end;(2)in subclause (III) by striking or at the end and inserting and; and(3)by adding at the end the following:(IV)to provide incentives for the consumption of fruits and vegetables among low-income individuals; or.(b)Additional fundingSection 25(b) of the Food and Nutrition Act of 2008 (7 U.S.C. 2034) is amended by adding at the end the following:(3)Funding(A)In generalOut of any funds in the Treasury not otherwise appropriated, the Secretary of the Treasury shall transfer to the Secretary to carry out this section not less than $10,000,000 for fiscal year 2014 and each fiscal year thereafter. Of the amount made available under this subparagraph for each such fiscal year, $5,000,000 shall be available to carry out subsection (a)(1)(B)(I)(IV).(B)Receipt and acceptanceThe Secretary shall be entitled to receive, shall accept, and shall use to carry out this section, the funds transferred under subparagraph (A) without further appropriation.(C)Maintenance of fundingThe funding provided under subparagraph (A) shall supplement (and not supplant) other Federal funding made available to the Secretary to carry out this section..127.Emergency food assistance(a)Purchase of commoditiesSection 27(a) of the Food and Nutrition Act of 2008 (7 U.S.C. 2036(a)) is amended—(1)in paragraph (1) by striking 2008 through 2012 and inserting 2013 through 2016;(2)in paragraph (2) by striking subparagraphs (A), (B), and (C), and inserting the following:(A)for fiscal year 2013, $265,750,000;(B)for fiscal year 2014, the dollar amount of commodities specified in subparagraph (A) adjusted by the percentage by which the thrifty food plan has been adjusted under section 3(u)(4) between June 30, 2012 and June 30, 2013, and increased by $70,000,000;(C)for fiscal year 2015, the dollar amount of commodities determined for fiscal year 2014 under subparagraph (B) adjusted by the percentage by which the thrifty food plan has been adjusted under section 3(u)(4) between June 30, 2013 and June 30, 2014;(D)for fiscal year 2016, the dollar amount of commodities determined for fiscal year 2015 under subparagraph (C) adjusted by the percentage by which the thrifty food plan has been adjusted under section 3(u)(4) between June 30, 2014 and June 30, 2015, and reduced by $50,000,000; and(E)for each subsequent fiscal year, the dollar amount of commodities determined for the preceding fiscal year adjusted to reflect the percentage by which the thrifty food plan has been adjusted under section 3(u)(4) for the 12-month period ending on the preceding June 30.; and(3)by adding at the end the following:(3)Funds availabilityFor purposes of the funds described in this subsection, the Secretary shall—(A)make the funds available for 2 fiscal years; and(B)allow States to carry over unexpended balances to the next fiscal year pursuant to such terms and conditions as are determined by the Secretary..(b)Emergency food program infrastructure grantsSection 209(d) of the Emergency Food Assistance Act of 1983 (7 U.S.C. 7511a(d)) is amended by striking 2012 and inserting 2016.128.Nutrition educationSection 28 of the Food and Nutrition Act of 2008 (7 U.S.C. 2036a) is amended—(1)in subsection (b) by inserting and physical activity after healthy food choices; and(2)in subsection (d)(1)—(A)in subparagraph (D) by striking $401,000,000; and inserting $372,000,000; and;(B)by striking subparagraph (E); and(C)in subparagraph (F) by striking (F) for fiscal year 2016 and inserting (E) for fiscal year 2015.129.Retailer traffickingThe Food and Nutrition Act of 2008 (7 U.S.C. 2011 et seq.) is amended by adding at the end the following:29.Retailer trafficking(a)PurposeThe purpose of this section is to provide the Department of Agriculture with additional resources to prevent trafficking in violation of this Act by strengthening recipient and retailer program integrity. Additional funds are provided to supplement the Department’s payment accuracy, and retailer and recipient integrity activities.(b)Funding(1)In generalOut of any funds in the Treasury not otherwise appropriated, the Secretary of the Treasury shall transfer to the Secretary to carry out this section not less than $5,000,000 for fiscal year 2014 and each fiscal year thereafter.(2)Receipt and acceptanceThe Secretary shall be entitled to receive, shall accept, and shall use to carry out this section the funds transferred under paragraph (1) without further appropriation.(3)Maintenance of fundingThe funding provided under paragraph (1) shall supplement (and not supplant) other Federal funding for programs carried out under this Act..130.Technical and conforming amendments(a)Section 3 of the Food and Nutrition Act of 2008 (7 U.S.C. 2012) is amended—(1)in subsection (g) by striking coupon, the last place it appears and inserting coupon;(2)in subsection (k)(7) by striking or are and inserting and;(3)by striking subsection (l);(4)by redesignating subsections (m) through (t) as subsections (l) through (s), respectively; and(5)by inserting after subsection (s) (as so redesignated) the following:(t)Supplemental nutritional assistance program means the program operated pursuant to this Act..(b)Section 4(a) of the Food and Nutrition Act of 2008 (7 U.S.C. 2013(a)) is amended by striking benefits the last place it appears and inserting Benefits.(c)Section 5 of the Food and Nutrition Act of 2008 (7 U.S.C. 2014) is amended—(1)in the last sentence of subsection (i)(2)(D) by striking section 13(b)(2) and inserting section 13(b); and(2)in subsection (k)(4)(A) by striking paragraph (2)(H) and inserting paragraph (2)(G).(d)Section 6(d)(4) of the Food and Nutrition Act of 2008 (7 U.S.C. 2015(d)(4)) is amended—(1)in subparagraph (B)(vii) by moving the left margin 4 ems to the left, and(2)in subparagraph (F)(iii) by moving the left margin 6 ems to the left.(e)Section 7(h) of the Food and Nutrition Act of 2008 (7 U.S.C. 2016(h)) is amended by redesignating the 2d paragraph (12) as paragraph (13).(f)Section 12 of the Food and Nutrition Act of 2008 (7 U.S.C. 2021) is amended—(1)in subsection (b)(3)(C) by striking civil money penalties and inserting civil penalties; and(2)in subsection (g)(1) by striking (7 U.S.C. 1786) and inserting (42 U.S.C. 1786).(g)Section 15(b)(1) of the Food and Nutrition Act of 2008 (7 U.S.C. 2024(b)(1)) is amended in the 1st sentence by striking an benefit both places it appears and inserting a benefit.(h)Section 16(a) of the Food and Nutrition Act of 2008 (7 U.S.C. 2025(a)) is amended in the proviso following paragraph (8) by striking , as amended..(i)Section 18(e) of the Food and Nutrition Act of 2008 (7 U.S.C. 2027(e)) is amended in the 1st sentence by striking sections 7(f) and inserting section 7(f).(j)Section 22(b)(10)(B)(i) of the Food and Nutrition Act of 2008 (7 U.S.C. 2031(b)(10)(B)(i)) is amended in the last sentence by striking Food benefits and inserting Benefits.(k)Section 26(f)(3)(C) of the Food and Nutrition Act of 2008 (7 U.S.C. 2035(f)(3)(C)) is amended by striking subsection and inserting subsections.(l)Section 27(a)(1) of the Food and Nutrition Act of 2008 (7 U.S.C. 2036(a)(1)) is amended by striking (Public Law 98–8; 7 U.S.C. 612c note) and inserting (7 U.S.C. 7515).(m)Section 509 of the Older Americans Act of 1965 (42 U.S.C. 3056g) is amended in the section heading by striking food stamp programs and inserting supplemental nutrition assistance program.(n)Section 4115(c)(2)(H) of the Food, Conservation, and Energy Act of 2008 (Public Law 110–246; 122 Stat. 1871) is amended by striking 531 and inserting 454.(o)Section 3803(c)(2)(C)(vii) of title 31 of the United States Code is amended by striking section 3(l) and inserting section 3(s).(p)Section 115 of the Personal Responsibility and Work Opportunity Reconciliation Act of 1996 (Public Law 104–193) is amended—(1)in subsection (a)(2) by striking section 3(l) and inserting section 3(s);(2)in subsection (b)(2) by striking section 3(l) and inserting section 3(s); and(3)in subsection (e)(2) by striking section 3(l) and inserting section 3(s).(q)The Agriculture and Consumer Protection Act of 1973 (7 U.S.C. 612c) is amended—(1)in section 4(a) by striking Food Stamp Act of 1977 and inserting Food and Nutrition Act of 2008; and(2)in section 5—(A)in subsection (i)(1) by striking Food Stamp Act of 1977 and inserting Food and Nutrition Act of 2008; and(B)in subsection (l)(2)(B) by striking Food Stamp Act of 1977 and inserting Food and Nutrition Act of 2008.(r)The Social Security Act (42 U.S.C. 301 et seq.) is amended—(1)in the heading of section 453(j)(10) by striking food stamp and inserting supplemental nutrition assistance;(2)in section 1137—(A)in subsection (a)(5)(B) by striking food stamp and inserting supplemental nutrition assistance; and(B)in subsection (b)(4) by striking food stamp program under the Food Stamp Act of 1977 and inserting supplemental nutrition assistance program under the Food and Nutrition Act of 2008; and(3)in the heading of section 1631(n) by striking food stamp and inserting supplemental nutrition assistance.131.Tolerance level for excluding small errorsThe Secretary shall set the tolerance level for excluding small errors for the purposes of section 16(c) of the Food and Nutrition Act of 2008 (7 U.S.C. 2025(c))—(1)for fiscal year 2014 at an amount no greater than $25; and(2)for each fiscal year thereafter, the amount specified in paragraph (1) adjusted by the percentage by which the thrifty food plan is adjusted under section 3(u)(4) of such Act between June 30, 2012, and June 30 of the immediately preceding fiscal year.132.Commonwealth of the Northern Mariana Islands pilot program(a)Study(1)In generalPrior to establishing the pilot program under subsection (b), the Secretary shall conduct a study to be completed not later than 2 years after the effective date of this section to assess—(A)the capabilities of the Commonwealth of the Northern Mariana Islands to operate the supplemental nutrition assistance program in the same manner in which the program is operated in the States (as defined in section 3 of the Food and Nutrition Act (7 U.S.C. 2011 et seq.)); and(B)alternative models of the supplemental nutrition assistance program operation and benefit delivery that best meet the nutrition assistance needs of the Commonwealth of the Northern Mariana Islands.(2)ScopeThe study conducted under paragraph (1)(A) will assess the capability of the Commonwealth to fulfill the responsibilities of a State agency, including—(A)extending and limiting participation to eligible households, as prescribed by sections 5 and 6 of the Act;(B)issuing benefits through EBT cards, as prescribed by section 7 of the Act;(C)maintaining the integrity of the program, including operation of a quality control system, as prescribed by section 16(c) of the Act;(D)implementing work requirements, including operating an employment and training program, as prescribed by section 6(d) of the Act; and(E)paying a share of administrative costs with non-Federal funds, as prescribed by section 16(a) of the Act.(b)EstablishmentIf the Secretary determines that a pilot program is feasible, the Secretary shall establish a pilot program for the Commonwealth of the Northern Mariana Islands to operate the supplemental nutrition assistance program in the same manner in which the program is operated in the States.(c)ScopeThe Secretary shall utilize the information obtained from the study conducted under subsection (a) to establish the scope of the pilot program established under subsection (b).(d)ReportNot later than June 30, 2019, the Secretary shall submit to the Committee on Agriculture of the House of Representatives and the Committee on Agriculture, Nutrition, and Forestry of the Senate a report on the pilot program carried out under this section, including an analysis of the feasibility of operating in the Commonwealth of the Northern Mariana Islands the supplemental nutrition assistance program as it is operated in the States.(e)Funding(1)StudyOf the funds made available under section 18(a)(1) of the Food and Nutrition Act of 2008, the Secretary may use not more than $1,000,000 in each of fiscal years 2014 and 2015 to conduct the study described in subsection (a).(2)Pilot programOf the funds made available under section 18(a)(1) of the Food and Nutrition Act of 2008, for the purposes of establishing and carrying out the pilot program established under subsection (b) of this section, including the Federal costs for providing technical assistance to the Commonwealth, authorizing and monitoring retail food stores, and assessing pilot operations, the Secretary may use not more than—(A)$13,500,000 in fiscal year 2016; and(B)$8,500,000 in each of fiscal years 2017 and 2018.133.Annual State report on verification of SNAP participation(a)Annual reportNot later 1 year after the date specified by the Secretary in the 180-day period beginning on the date of the enactment of this Act, and annually thereafter, each State agency that carries out the supplemental nutrition assistance program shall submit to the Secretary a report containing sufficient information for the Secretary to determine whether the State agency has, for the then most recently concluded fiscal year preceding such annual date, verified that households to which such State agency provided such assistance in such fiscal year—(1)did not obtain benefits attributable to a deceased individual;(2)did not include an individual who was simultaneously included in a household receiving such assistance in another State; and(3)did not include, during the time benefits were provided, an individual who was then disqualified from receiving benefits.(b)Penalty for noncomplianceFor any fiscal year for which a State agency fails to comply with subsection (a), the Secretary shall reduce by 50 percent the amount otherwise payable to such State agency under section 16(a) of the Food and Nutrition Act of 2008 with respect to such fiscal year.134.Termination of existing agreementEffective on the date of the enactment of this Act, the memorandum of understanding entered into on July 22, 2004, by the Secretary of Agriculture of the United States Department of Agriculture and the Secretary of Foreign Affairs of the Republic of Mexico and known as the Partnership for Nutrition Assistance Initiative is null and void.135.Service of traditional foods in public facilities(a)DefinitionsIn this section:(1)Food service programThe term food service program includes—(A)food service at a residential child care facility with a license from an appropriate State agency;(B)a child nutrition program (as defined in section 25(b) of the Richard B. Russell National School Lunch Act (42 U.S.C. 1769f(b));(C)food service at a hospital or clinic or long term care facility; and(D)a senior meal program.(2)Indian; Indian tribe; Indian tribal organizationThe terms Indian; Indian tribe; and Indian Tribal Organization have the meanings given those terms in section 4 of the Indian Self-Determination and Education Assistance Act (25 U.S.C. 450b).(3)Traditional food(A)In generalThe term traditional food means food that has traditionally been prepared and consumed by an Indian tribe.(B)InclusionsThe term traditional food includes—(i)wild game meat;(ii)fish;(iii)seafood;(iv)marine mammals;(v)plants; and(vi)berries.(b)ProgramNotwithstanding any other provision of law, the Secretary shall allow the donation to and serving of traditional food through a food service program at a public facility, nonprofit facility, including facilities operated by an Indian tribe or tribal organization that primarily serves Indians if the operator of the food service program—(1)ensures that the food is received whole, gutted, gilled, as quarters, or as a roast, without further processing;(2)makes a reasonable determination that—(A)the animal was not diseased;(B)the food was butchered, dressed, transported, and stored to prevent contamination, undesirable microbial growth, or deterioration; and(C)the food will not cause a significant health hazard or potential for human illness;(3)carries out any further preparation or processing of the food at a different time or in a different space from the preparation or processing of other food for the applicable program to prevent cross-contamination;(4)cleans and sanitizes food-contact surfaces of equipment and utensils after processing the traditional food; and(5)labels donated traditional food with the name of the food and stores the traditional food separately from other food for the applicable program, including through storage in a separate freezer or refrigerator or in a separate compartment or shelf in the freezer or refrigerator.(c)LiabilityLiability for damages from donated traditional food and products to the participating food service program shall not be subject to civil or criminal liability arising from the nature, age, packaging, or condition of donated food.136.Testing applicants for unlawful use of controlled substancesSection 6 of the Food and Nutrition Act of 2008 (7 U.S.C. 2015), as amended by section 109, is amended by adding at the end the following:(s)Testing applicants for unlawful use of controlled substances(1)Nothing in this Act, or in any other Federal law, shall be considered to prevent a State, at the full cost to such State, from—(A)enacting legislation to provide for testing any individual who is a member of a household applying for supplemental nutrition assistance benefits, for the unlawful use of controlled substances as a condition for receiving such benefits; and(B)finding an individual ineligible to participate in the supplemental nutrition assistance program on the basis of the positive result of the testing conducted by the State under such legislation.(2)For purposes of this subsection, term controlled substance has the meaning given such term in section 102 of the Controlled Substances Act ((21 U.S.C. 802)..137.Eligibility disqualifications for certain convicted felons(a)AmendmentSection 6 of the Food and Nutrition Act of 2008 (7 U.S.C. 2015), as amended by sections 109 and 135, is amended by adding at the end the following:(t)Disqualification for certain convicted felons(1)In generalAn individual shall not be eligible for benefits under this Act if the individual is convicted of—(A)aggravated sexual abuse under section 2241 of title 18, United States Code;(B)murder under section 1111 of title 18, United States Code;(C)an offense under chapter 110 of title 18, United States Code;(D)a Federal or State offense involving sexual assault, as defined in 40002(a) of the Violence Against Women Act of 1994 (42 U.S.C. 13925(a)); or(E)an offense under State law determined by the Attorney General to be substantially similar to an offense described in subparagraph (A), (B), or (C).(2)Effects on assistance and benefits for othersThe amount of benefits otherwise required to be provided to an eligible household under this Act shall be determined by considering the individual to whom paragraph (1) applies not to be a member of such household, except that the income and resources of the individual shall be considered to be income and resources of the household.(3)EnforcementEach State shall require each individual applying for benefits under this Act, during the application process, to state, in writing, whether the individual, or any member of the household of the individual, has been convicted of a crime described in paragraph (1)..(b)Conforming amendmentSection 5(a) of the Food and Nutrition Act of 2008 (7 U.S.C. 2014(a)), as amended by section 109, is amended in the 2d sentence by striking and (r) and inserting , (r), and (t).(c)Inapplicability to convictions occurring on or before enactmentThe amendments made by this section shall not apply to a conviction if the conviction is for conduct occurring on or before the date of the enactment of this Act.138.Expungement of unused supplemental nutrition assistance program benefitsSection 11 of the Food and Nutrition Act of 2008 (7 U.S.C. 2020), as amended by section 115, is amended by adding at the end the following:(w)Expungement of unused benefitsThe State agency shall expunge from the EBT account of a household benefits that are not used before the expiration of the 60-day period beginning on the date such benefits are posted to such account..139.Pilot projects to promote work and increase State accountability in the supplemental nutrition assistance program(a)Pilot projectsSection 17 of the Food and Nutrition Act of 2008 (7 U.S.C. 2026), as amended by sections 122 and 123, is amended by adding at the end the following:(n)Pilot projects To promote work and increase State accountability in the supplemental nutrition assistance program(1)In generalThe Secretary shall carry out pilot projects to develop and test methods allowing States to run a work program with certain features comparable to the State program funded under part A of title IV of the Social Security Act (42 U.S.C. 601 et seq.), with the intent of increasing employment and self-sufficiency through increased State accountability and thereby reducing the need for supplemental nutrition assistance benefits.(2)Agreements(A)In generalIn carrying out this subsection, the Secretary shall enter into cooperative agreements with States in accordance with pilot projects that meet the criteria required under this subsection.(B)ApplicationTo be eligible to enter into a cooperative agreement to operate a pilot project under this subsection, a State shall amend its State plan under section 11(d) to include a description of its pilot project and explanations of how such project meets the criteria required under this subsection. The Secretary may not disapprove a pilot project which meets the requirements under this subsection.(C)AssurancesA State shall include in its plan assurances that its pilot project will—(i)operate for at least three 12-month periods but not more than five 12-month periods;(ii)have a robust data collection system for program administration that is designed and shared with project evaluators to ensure proper and timely evaluation; and(iii)intend to offer a work activity described in paragraph (3) to adults assigned and required to participate under paragraph (4)(A) and who are not exempt under paragraph (4)(B).(D)Number of pilot projectsAny State may carry out a pilot project that meets the requirements of this subsection.(E)Extent of pilot projectsPilot projects shall cover no less than the entire State.(3)Work activity(A)For purposes of this subsection, the term work activity means any of the following:(i)Employment in the public or private sector that is not subsidized by any public program.(ii)Employment in the private sector for which the employer receives a subsidy from public funds to offset some or all of the wages and costs of employing an adult.(iii)Employment in the public sector for which the employer receives a subsidy from public funds to offset some or all of the wages and costs of employing an adult.(iv)A work activity that—(I)is performed in return for public benefits;(II)provides an adult with an opportunity to acquire the general skills, knowledge, and work habits necessary to obtain employment;(III)is designed to improve the employability of those who cannot find unsubsidized employment; and(IV)is supervised by an employer, work site sponsor, or other responsible party on an ongoing basis.(v)Training in the public or private sector that is given to a paid employee while he or she is engaged in productive work and that provides knowledge and skills essential to the full and adequate performance of the job.(vi)Job search, obtaining employment, or preparation to seek or obtain employment, including—(I)life skills training;(II)substance abuse treatment or mental health treatment, determined to be necessary and documented by a qualified medical, substance abuse, or mental health professional; or(III)rehabilitation activities,supervised by a public agency or other responsible party on an ongoing basis.(vii)Structured programs and embedded activities—(I)in which adults perform work for the direct benefit of the community under the auspices of public or nonprofit organizations;(II)that are limited to projects that serve useful community purposes in fields such as health, social service, environmental protection, education, urban and rural redevelopment, welfare, recreation, public facilities, public safety, and child care;(III)that are designed to improve the employability of adults not otherwise able to obtain unsubsidized employment; and(IV)that are supervised on an ongoing basis; and(V)with respect to which a State agency takes into account, to the extent possible, the prior training, experience, and skills of a recipient in making appropriate community service assignments.(viii)Career and technical training programs (not to exceed 12 months with respect to any adult) that are directly related to the preparation of adults for employment in current or emerging occupations and that are supervised on an ongoing basis.(ix)Training or education for job skills that are required by an employer to provide an adult with the ability to obtain employment or to advance or adapt to the changing demands of the workplace and that are supervised on an ongoing basis.(x)Education that is related to a specific occupation, job, or job offer and that is supervised on an ongoing basis.(xi)In the case of an adult who has not completed secondary school or received such a certificate of general equivalence, regular attendance—(I)in accordance with the requirements of the secondary school or course of study, at a secondary school or in a course of study leading to such certificate; and(II)supervised on an ongoing basis.(xii)Providing child care to enable another recipient of public benefits to participate in a community service program that—(I)does not provide compensation for such community service;(II)is a structured program designed to improve the employability of adults who participate in such program; and(III)is supervised on an ongoing basis.(B)ProtectionsWork activities under this subsection shall be subject to all applicable health and safety standards. Except as described in clauses (i), (ii), and (iii) of subparagraph (A), the term work activity shall be considered work preparation and not defined as employment for purposes of other law.(4)Pilot projectsPilot projects carried out under this subsection shall include interventions to which adults are assigned that are designed to reduce unnecessary dependence, promote self-sufficiency, increase work levels, increase earned income, and reduce supplemental nutrition assistance benefit expenditures among households eligible for, applying for, or participating in the supplemental nutrition assistance program.(A)Adults assigned to interventions by the State shall—(i)be subject to mandatory participation in work activities specified in paragraph (3);(ii)participate in work activities specified in paragraph (3) for a minimum of 20 hours per week per household;(iii)be a maximum age of not less than 50 and not more than 60, as defined by the State;(iv)be subject to penalties during a period of nonparticipation without good cause ranging from, at State option, a minimum of the removal of the adults from the household benefit amount, up to a maximum of the discontinuance of the entire household benefit amount; and(v)not be penalized for nonparticipation if child care is not available for 1 or more children under 6 years of age.(B)The State shall allow certain individuals to be exempt from work requirements—(i)those participating in work programs under a State program funded under part A of title IV of the Social Security Act (42 U.S.C. 601 et seq.) for an equal or greater number of hours;(ii)those with 1 or more dependent children under 1 year of age;(iii)1 adult family member per household who is needed in the home to care for a disabled family member;(iv)an adult who is receiving temporary or permanent disability benefits provided by a governmental entity; and(v)those with a good cause reason for nonparticipation, such as victims of domestic violence, as defined by the State.(5)Evaluation and reporting(A)Evaluation(i)Independent evaluation(I)In generalThe Secretary shall provide for each State that enters into a cooperative agreement under paragraph (2) an independent, longitudinal evaluation of its pilot project under this subsection to determine total program savings over the entire course of the pilot project with results reported in consecutive 12-month increments.(II)PurposeThe purpose of the evaluation is to measure the impact of interventions provided by the State under the pilot project on the ability of adults in households eligible for, applying for, or participating in the supplemental nutrition assistance program to find and retain employment that leads to increased household income and reduced dependency.(III)RequirementThe independent evaluation under subclause (I) shall use valid statistical methods which can determine the difference between supplemental nutrition assistance benefit expenditures, if any, as a result of the interventions as compared to a control group that—(aa)is not subject to the interventions provided by the State under the pilot project under this subsection; and(bb)maintains services provided under 16(h) in the year prior to the start of the pilot project under this subsection.(IV)OptionStates shall have the option to evaluate pilot projects by matched counties or matched geographical areas using a constructed control group design to isolate the effects of the intervention of the pilot project.(V)DefinitionConstructed control group means there is no random assignment, and instead program participants (those subject to interventions) and non-participants (control described in subclause (III)) are equated using matching or statistical procedures on characteristics that may be associated with program outcomes.(B)ReportingNot later than 90 days after the end of fiscal year 2014 and of each fiscal year thereafter, until the completion of the last evaluation under subparagraph (A), the Secretary shall submit to the Committee on Agriculture of the House of Representatives and the Committee on Agriculture, Nutrition, and Forestry of the Senate, a report that includes a description of—(i)the status of each pilot project carried out under this subsection;(ii)the results of the evaluation completed during the previous fiscal year; and(iii)to the maximum extent practicable—(I)baseline information relevant to the stated goals and desired outcomes of the pilot project;(II)the impact of the interventions on appropriate employment, income, and public benefit receipt outcomes among households participating in the pilot project;(III)equivalent information about similar or identical measures for control groups;(IV)the planned dissemination of the report findings to State agencies; and(V)the steps and funding necessary to incorporate into State employment and training programs the components of pilot projects that demonstrate increased employment and earnings.(C)Public disseminationIn addition to the reporting requirements under subparagraph (B), evaluation results shall be shared broadly to inform policy makers, service providers, other partners, and the public in order to promote wide use of successful strategies, including by posting evaluation results on the Internet website of the Department of Agriculture.(6)Funding(A)Additional available fundsFrom amounts made available under section 18(a)(1), the Secretary shall make available—(i)up to $1,000,000 for each of the fiscal years 2014 through 2017 for evaluations described in paragraph (5) to carry out this subsection, with such amounts to remain available until expended; and(ii)amounts equal to one-half of the accumulated supplemental nutrition assistance benefit dollars saved over each consecutive 12-month period according to the evaluation under paragraph (5) for bonus grants to States under paragraph (7)(B).(B)Administrative expenses(i)ReimbursementExcept as provided in clause (ii)—(I)if, in carrying out a pilot project under this subsection during a fiscal year, a State incurs costs that exceed the amount allocated to the State agency under section 16(h)(1), the Secretary shall pay such State an amount equal to 50 percent of such costs; and(II)the Secretary shall also reimburse the State in an amount equal to 50 percent of the total amount of payments made or costs incurred by the State agency in connection with transportation costs and other expenses reasonably necessary and directly related to participation in a pilot project under this subsection, except that the amount of the reimbursement for dependent care expenses shall not exceed an amount equal to the payment made under section 6(d)(4)(I)(i)(II) but not more than the applicable local market rate, and such reimbursement shall not be made out of funds allocated under section 16(h)(1).(ii)LimitationFor any fiscal year, the Secretary may not pay under clause (i) to a State an amount the exceeds the amount equal to the product of—(I)the amount of administrative expenses that would be reimbursable for such fiscal year to such State under clause (i) without regard to this clause; and(II)$277,000,000 (plus the amount carried over, if any, under clause (iii)), divided by the aggregate amount of administrative expenses that would be reimbursable for such fiscal year to all of the States under clause (i) without regard to this clause.(iii)CarryoverThe amount by which $277,000,000 exceeds the aggregate amount paid under clause (i) for a particular fiscal year shall remain available for payments under such clause for any subsequent fiscal year.(C)Other fundsAny additional funds required by a State to carry out a pilot project under this subsection may be provided by the State from funds made available to the State for such purpose and in accordance with State and other Federal laws, including the following:(i)Section 403 of the Social Security Act (42 U.S.C. 603).(ii)The Workforce Investment Act of 1998 (29 U.S.C. 9201 et seq.).(iii)The Child Care and Development Block Grant Act of 1990 (42 U.S.C. 9858 et seq.) and section 418 of the Social Security Act (42 U.S.C. 618).(iv)The social services block grant under subtitle A of title XX of the Social Security Act (42 U.S.C. 1397 et seq.).(7)Use of funds(A)Specific usesFunds provided under this subsection for evaluation of pilot projects under paragraph (6)(A)(i) shall be used only for—(i)pilot projects that comply with this subsection;(ii)the costs incurred in gathering and providing information and data used to conduct the independent evaluation under paragraph (5); and(iii)the costs of the evaluation under paragraph (5).(B)LimitationFunds provided for bonus grants to States for pilot projects under subparagraph (6)(A)(ii) shall be used only for—(i)pilot projects that comply with this subsection; and(ii)any State purpose, not to be restricted to the supplemental nutrition assistance program or its beneficiary population..(b)Conforming amendmentsThe Food and Nutrition Act of 2008 (7 U.S.C. 2011 et seq.) is amended—(1)in section 16, as amended by section 121 of this Act—(A)in subsection (a) by striking subsection (k) and inserting subsections (k) and (h) and section 20; and(B)in subsection (h)—(i)in paragraph (1)—(I)in subparagraph (A) by inserting under sections 6(d)(4) and 17(n) after programs; and(II)by striking subparagraph (E);(ii)by striking paragraphs (2) and (3), and inserting the following:(2)Exclusion of reimbursement for administrative costsNo funds may be paid under subsection (a) to a State agency for administrative costs incurred to carry out any of such programs in such fiscal year.;(iii)in paragraph (4) by inserting or 17(n) after section 6(d)(4); and(iv)by redesignating paragraphs (4) and (5) as paragraphs (3) and (4), respectively;(2)in section 20 by amending subsection (g) to read as follows:(g)Exclusion of reimbursement for administrative costsNo funds may be paid under this section to a State agency for administrative costs incurred to carry out a workfare program operated under this section.; and(3)in section 22(d)(1)(B)(ii) by striking , (g), (h)(2), and (h)(3) and inserting and (g).140.Improved wage verification using the National Directory of New HiresEffective October 1, 2013, section 11(e) of the Food and Nutrition Act of 2008 (7 U.S.C. 2020(e)) is amended—(1)in paragraph (3) by inserting and after compliance with the requirement specified in paragraph (24) after section 16(e) of this Act,(2)in paragraph (22) by striking and at the end,(3)in paragraph (23) by striking the period at the end and inserting ; and, and(4)by adding at the end the following:(24)that the State agency shall request wage data directly from the National Directory of New Hires established under section 453(i) of the Social Security Act (42 U.S.C. 653(i)) relevant to determining eligibility to receive supplemental nutrition assistance program benefits and determining the correct amount of such benefits..141.Feasibility study for Indian tribesSection 4 of the Food and Nutrition Act of 2008 (7 U.S.C. 2013) is amended by adding at the end the following:(d)Feasibility study for Indian tribes(1)StudySubject to the availability of appropriations to carry out this subsection, the Secretary shall conduct a study to determine the feasibility of a tribal demonstration project for tribes to administer all Federal food assistance programs, services, functions, and activities (or portions thereof) of the agency.(2)ConsiderationsIn conducting the study, the Secretary shall consider—(A)the probable effects on specific programs and program beneficiaries of such a demonstration project;(B)statutory, regulatory, or other impediments to implementation of such a demonstration project;(C)strategies for implementing such a demonstration project;(D)probable costs or savings associated with such a demonstration project;(E)methods to assure quality and accountability in such a demonstration project; and(F)such other issues that may be determined by the Secretary or developed through consultation with pursuant to paragraph (4).(3)ReportNot later than 18 months after the effective date of this subsection, the Secretary shall submit a report to the Committee on Agriculture, Nutrition and Forestry of the Senate and the Committee on Agriculture of the House of Representatives. The report shall contain—(A)the results of the study under this subsection;(B)a list of programs, services, functions, and activities (or portions thereof) within each agency with respect to which it would be feasible to include in a tribal demonstration project;(C)a list of programs, services, functions, and activities (or portions thereof) included in the list provided pursuant to subparagraph (B) that could be included in a tribal demonstration project without amending a statute, or waiving regulations that the Secretary may not waiver; and(D)a list of legislative actions required in order to include those programs, services, function, and activities (or portions thereof) included in the list provided pursuant to subparagraph (B) but not included in the list provided pursuant to subparagraph (C), in a tribal demonstration project.(4)Consultation with Indian tribesThe Secretary shall consult with Indian tribes to determine a protocol for consultation under paragraph (1) prior to consultation under such paragraph with the other entities described in such paragraph. The protocol shall require, at a minimum, that—(A)the government-to-government relationship with Indian tribes forms the basis for the consultation process;(B)the Indian tribes and the Secretary jointly conduct the consultations required by this subsection; and(C)the consultation process allows for separate and direct recommendations from the Indian tribes and other entities described in paragraph (1).(5)Authorization of appropriationsThere is authorized to be appropriated to carry out this subsection $1,000,000..IICommodity distribution programs201.Commodity distribution programSection 4(a) of the Agriculture and Consumer Protection Act of 1973 (7 U.S.C. 612c note; Public Law 93–86) is amended in the 1st sentence by striking 2012 and inserting 2016.202.Commodity supplemental food programSection 5 of the Agriculture and Consumer Protection Act of 1973 (7 U.S.C. 612c note; Public Law 93–86) is amended—(1)in paragraphs (1) and (2)(B) of subsection (a) by striking 2012 each place it appears and inserting 2016;(2)in the 1st sentence of subsection (d)(2) by striking 2012 and inserting 2016;(3)by striking subsection (g) and inserting the following:(g)EligibilityExcept as provided in subsection (m), the States shall only provide assistance under the commodity supplemental food program to low-income individuals aged 60 and older.; and(4)by adding at the end the following:(m)Phase-OutNotwithstanding any other provision of law, an individual who receives assistance under the commodity supplemental food program on the day before the effective date of this subsection shall continue to receive that assistance until the date on which the individual no longer qualifies for assistance under the eligibility criteria for the program in effect on the day before the effective date of this subsection..203.Distribution of surplus commodities to special nutrition projectsSection 1114(a)(2)(A) of the Agriculture and Food Act of 1981 (7 U.S.C. 1431e(2)(A)) is amended in the 1st sentence by striking 2012 and inserting 2016.204.Processing of commodities(a)Section 17 of the Commodity Distribution Reform Act and WIC Amendments of 1987 (7 U.S.C. 612c note) is amended by—(1)striking the heading and inserting Commodity donations and processing; and(2)adding at the end the following:(c)ProcessingFor any program included in subsection (b), the Secretary may, notwithstanding any other provision of State or Federal law relating to the procurement of goods and services—(1)retain title to commodities delivered to a processor, on behalf of a State (including a State distributing agency and a recipient agency), until such time as end products containing such commodities, or similar commodities as approved by the Secretary, are delivered to a State distributing agency or to a recipient agency; and(2)promulgate regulations to ensure accountability for commodities provided to a processor for processing into end products, and to facilitate processing of commodities into end products for use by recipient agencies. Such regulations may provide that—(A)a processor that receives commodities for processing into end products, or provides a service with respect to such commodities or end products, in accordance with its agreement with a State distributing agency or a recipient agency, provide to the Secretary a bond or other means of financial assurance to protect the value of such commodities; and(B)in the event a processor fails to deliver to a State distributing agency or a recipient agency an end product in conformance with the processing agreement entered into under this Act, the Secretary take action with respect to the bond or other means of financial assurance pursuant to regulations promulgated under this paragraph and distribute any proceeds obtained by the Secretary to one or more State distributing agencies and recipient agencies as determined appropriate by the Secretary..(b)DefinitionsSection 18 of the Commodity Distribution Reform Act and WIC Amendments of 1987 (7 U.S.C. 612c note) is amended by striking paragraphs (1) and (2) and inserting the following:(1)The term commodities means agricultural commodities and their products that are donated by the Secretary for use by recipient agencies.(2)The term end product means a food product that contains processed commodities..(c)Technical and conforming amendmentsSection 3 of the Commodity Distribution Reform Act and WIC Amendments of 1987 (7 U.S.C. 612c note; Public Law 100–237) is amended—(1)in subsection (a)—(A)in paragraph (2) by striking subparagraph (B) and inserting the following:(B)the program established under section 4(b) of the Food and Nutrition Act of 2008 (7 U.S.C. 2013(b));; and(B)in paragraph (3)(D) by striking the Committee on Education and Labor and inserting the Committee on Education and the Workforce;(2)in subsection (b)(1)(A)(ii) by striking section 32 of the Agricultural Adjustment Act (7 U.S.C. 601 et seq.) and inserting section 32 of the Act of August 24, 1935 (7 U.S.C. 612c);(3)in subsection (e)(1)(D)(iii) by striking subclause (II) and inserting the following:(II)the program established under section 4(b) of the Food and Nutrition Act of 2008 (7 U.S.C. 2013(b));; and(4)in subsection (k) by striking the Committee on Education and Labor and inserting the Committee on Education and the Workforce.IIIMiscellaneous301.Farmers’ market nutrition programSection 4402 of the Farm Security and Rural Investment Act of 2002 (7 U.S.C. 3007) is amended—(1)in the section heading by striking Seniors;(2)by amending subsection (a) to read as follows:(a)Funding(1)In generalOf the funds of the Commodity Credit Corporation, the Secretary of Agriculture shall use to carry out and expand the farmers market nutrition program $20,600,000 for each of fiscal years 2014 through 2016.(2)Additional fundingThere is authorized to be appropriated such sums as are necessary to carry out this subsection for each of the fiscal years specified in paragraph (1).(3)RequirementNot less than 50 percent of the funds made available to carry out this section in any fiscal year shall be used to provide assistance to seniors.;(3)in subsection (b)—(A)in the matter preceding paragraph (1), by striking seniors; and(B)in paragraph (1) by inserting , and low-income families who are determined to be at nutritional risk after low-income seniors;(4)in subsection (c) by striking seniors;(5)in subsection (d) by striking seniors;(6)in subsection (e) by striking seniors;(7)by redesignating subsections (c), (d), (e), and (f) as subsections (d), (e), (f), and (g), respectively; and(8)by inserting after subsection (b) the following:(c)State grants and other assistanceThe Secretary shall carry out the Program through grants and other assistance provided in accordance with agreements made with States, for implementation through State agencies and local agencies, that include provisions—(1)for the issuance of coupons or vouchers to participating individuals;(2)establishing an appropriate annual percentage limitation on the use of funds for administrative costs; and(3)specifying other terms and conditions as the Secretary deems appropriate to encourage expanding the participation of small scale farmers in Federal nutrition programs..302.Nutrition information and awareness pilot programSection 4403 of the Farm Security and Rural Investment Act of 2002 (7 U.S.C. 3171 note; Public Law 107–171) is repealed.303.Fresh fruit and vegetable programSection 19 of the Richard B. Russell National School Lunch Act (42 U.S.C. 1769a) is amended—(1)in the section heading, by striking Fresh;(2)in subsection (a), by striking fresh;(3)in subsection (b), by striking fresh; and(4)in subsection (e), by striking fresh.304.Additional authority for purchase of fresh fruits, vegetables, and other specialty food cropsSection 10603 of the Farm Security and Rural Investment Act of 2002 (7 U.S.C. 612c–4) is amended—(1)in subsection (b), by striking 2012 and inserting 2016;(2)by redesignating subsection (c) as subsection (d); and(3)by inserting after subsection (b) the following:(c)Pilot grant program for purchase of fresh fruits and vegetables(1)In generalUsing amounts made available to carry out subsection (b), the Secretary of Agriculture shall conduct a pilot program under which the Secretary will give not more than five participating States the option of receiving a grant in an amount equal to the value of the commodities that the participating State would otherwise receive under this section for each of fiscal years 2014 through 2016.(2)Use of grant fundsA participating State receiving a grant under this subsection may use the grant funds solely to purchase fresh fruits and vegetables for distribution to schools and service institutions in the State that participate in the food service programs under the Richard B. Russell National School Lunch Act (42 U.S.C. 1751 et seq.) and the Child Nutrition Act of 1966 (42 U.S.C. 1771 et seq.).(3)Selection of participating StatesThe Secretary shall select participating States from applications submitted by the States.(4)Reporting requirements(A)School and service institution requirementSchools and service institutions in a participating State shall keep records of purchases of fresh fruits and vegetables made using the grant funds and report such records to the State.(B)State requirementEach participating State shall submit to the Secretary a report on the success of the pilot program in the State, including information on—(i)the amount and value of each type of fresh fruit and vegetable purchased by the State; and(ii)the benefit provided by such purchases in conducting the school food service in the State, including meeting school meal requirements..305.Encouraging locally and regionally grown and raised food(a)Commodity Purchase StreamliningThe Secretary may permit each school food authority with a low annual commodity entitlement value, as determined by the Secretary, to elect to substitute locally and regionally grown and raised food for the authority’s allotment, in whole or in part, of commodity assistance for the school meal programs under the Richard B. Russell National School Lunch Act (42 U.S.C. 1751 et seq.) and the Child Nutrition Act of 1966 (42 U.S.C. 1771 et seq.), if—(1)the election is requested by the school food authority;(2)the Secretary determines that the election will reduce State and Federal administrative costs; and(3)the election will provide the school food authority with greater flexibility to purchase locally and regionally grown and raised foods.(b)Farm-to-School demonstration programs(1)In generalThe Secretary may establish farm-to-school demonstration programs under which school food authorities, agricultural producers producing for local and regional markets, and other farm-to-school stakeholders will collaborate with the Agriculture Marketing Service to, on a cost neutral basis, source food for the school meal programs under the Richard B. Russell National School Lunch Act (42 U.S.C. 1751 et seq.) and the Child Nutrition Act of 1966 (42 U.S.C. 1771 et seq.) from local farmers and ranchers in lieu of the commodity assistance provided to the school food authorities for the school meal programs.(2)Requirements(A)In generalEach demonstration program carried out under this subsection shall—(i)facilitate and increase the purchase of unprocessed and minimally processed locally and regionally grown and raised agricultural products to be served under the school meal programs;(ii)test methods to improve procurement, transportation, and meal preparation processes for the school meal programs;(iii)assess whether administrative costs can be saved through increased school food authority flexibility to source locally and regionally produced foods for the school meal programs; and(iv)undertake rigorous evaluation and share information about results of the demonstration program, including cost savings, with the Secretary, other school food authorities, agricultural producers producing for the local and regional market, and the general public.(B)PlansIn order to be selected to carry out a demonstration program under this subsection, a school food authority shall submit to the Secretary a plan at such time and in such manner as the Secretary may require, and containing information with respect to the requirements described in clauses (i) through (iv) of subparagraph (A).(3)Technical assistanceThe Secretary shall provide technical assistance to demonstration program participants to assist such participants to acquire bids from potential vendors in a timely and cost-effective manner.(4)LengthThe Secretary shall determine the appropriate length of time for each demonstration program under this subsection.(5)CoordinationThe Secretary shall coordinate among relevant agencies of the Department of Agriculture and non-governmental organizations with appropriate expertise to facilitate the provision of training and technical assistance necessary to successfully carry out demonstration programs under this subsection.(6)NumberSubject to the availability of funds to carry out this subsection, the Secretary shall select at least 10 demonstration programs to be carried out under this subsection.(7)Diversity and balanceIn selecting demonstration programs to be carried out under this subsection, the Secretary shall, to the maximum extent practicable, ensure—(A)geographical diversity;(B)that at least half of the demonstration programs are completed in collaboration with school food authorities with small annual commodity entitlements, as determined by the Secretary;(C)that at least half of the demonstration programs are completed in rural or tribal communities;(D)equitable treatment of school food authorities with a high percentage of students eligible for free or reduced price lunches, as determined by the Secretary; and(E)that at least one of the demonstration programs is completed on a military installation as defined in section 2687(e)(1) of title 10, United States Code.306.Review of public health benefits of white potatoesThe Secretary shall conduct a review of the economic and public health benefits of white potatoes on low-income families who are determined to be at nutritional risk. Not later than 1 year after the date of the enactment of this Act, the Secretary shall report the findings of this review to the Committee on Agriculture of the House of Representatives and the Committee on Agriculture, Nutrition, and Forestry of the Senate.307.Healthy Food Financing Initiative(a)In generalSubtitle D of title II of the Department of Agriculture Reorganization Act of 1994 (7 U.S.C. 6951 et seq.) is amended by adding at the end the following:242.Healthy Food Financing Initiative(a)PurposeThe purpose of this section is to enhance the authorities of the Secretary to support efforts to provide access to healthy food by establishing an initiative to improve access to healthy foods in underserved areas, to create and preserve quality jobs, and to revitalize low-income communities by providing loans and grants to eligible fresh, healthy food retailers to overcome the higher costs and initial barriers to entry in underserved areas.(b)DefinitionsIn this section:(1)Community development financial institutionThe term community development financial institution has the meaning given the term in section 103 of the Community Development Banking and Financial Institutions Act of 1994 (12 U.S.C. 4702).(2)InitiativeThe term Initiative means the Healthy Food Financing Initiative established under subsection (c)(1).(3)National fund managerThe term national fund manager means a community development financial institution that is—(A)in existence on the date of enactment of this section; and(B)certified by the Community Development Financial Institution Fund of the Department of Treasury to manage the Initiative for purposes of—(i)raising private capital;(ii)providing financial and technical assistance to partnerships; and(iii)funding eligible projects to attract fresh, healthy food retailers to underserved areas, in accordance with this section.(4)PartnershipThe term partnership means a regional, State, or local public-private partnership that—(A)is organized to improve access to fresh, healthy foods;(B)provides financial and technical assistance to eligible projects; and(C)meets such other criteria as the Secretary may establish.(5)Perishable foodThe term perishable food means a staple food that is fresh, refrigerated, or frozen.(6)Quality jobThe term quality job means a job that provides wages and other benefits comparable to, or better than, similar positions in existing businesses of similar size in similar local economies.(7)Staple food(A)In generalThe term staple food means food that is a basic dietary item.(B)InclusionsThe term staple food includes—(i)bread;(ii)flour;(iii)fruits;(iv)vegetables; and(v)meat.(c)Initiative(1)EstablishmentThe Secretary shall establish an initiative to achieve the purpose described in subsection (a) in accordance with this subsection.(2)Implementation(A)In general(i)In generalIn carrying out the Initiative, the Secretary shall provide funding to entities with eligible projects, as described in subparagraph (B), subject to the priorities described in subparagraph (C).(ii)Use of fundsFunds provided to an entity pursuant to clause (i) shall be used—(I)to create revolving loan pools of capital or other products to provide loans to finance eligible projects or partnerships;(II)to provide grants for eligible projects or partnerships;(III)to provide technical assistance to funded projects and entities seeking Initiative funding; and(IV)to cover administrative expenses of the national fund manager in an amount not to exceed 10 percent of the Federal funds provided.(B)Eligible projectsSubject to the approval of the Secretary, the national fund manager shall establish eligibility criteria for projects under the Initiative, which shall include the existence or planned execution of agreements—(i)to expand or preserve the availability of staple foods in underserved areas with moderate- and low-income populations by maintaining or increasing the number of retail outlets that offer an assortment of perishable food and staple food items, as determined by the Secretary, in those areas; and(ii)to accept benefits under the supplemental nutrition assistance program established under the Food and Nutrition Act of 2008 (7 U.S.C. 2011 et seq.).(C)PrioritiesIn carrying out the Initiative, priority shall be given to projects that—(i)are located in severely distressed low-income communities, as defined by the Community Development Financial Institutions Fund of the Department of Treasury; and(ii)include 1 or more of the following characteristics:(I)The project will create or retain quality jobs for low-income residents in the community.(II)The project supports regional food systems and locally grown foods, to the maximum extent practicable.(III)In areas served by public transit, the project is accessible by public transit.(IV)The project involves women- or minority-owned businesses.(V)The project receives funding from other sources, including other Federal agencies.(VI)The project otherwise advances the purpose of this section, as determined by the Secretary.(d)Authorization of appropriationsThere is authorized to be appropriated to the Secretary to carry out this section $125,000,000, to remain available until expended..(b)Conforming amendmentSection 296(b) of the Department of Agriculture Reorganization Act of 1994 (7 U.S.C. 7014(b)) is amended—(1)in paragraph (6) by striking or at the end;(2)in paragraph (7) by striking the period at the end and inserting ; or; and(3)by adding at the end the following:(8)the authority of the Secretary to establish and carry out the Health Food Financing Initiative under section 242..308.Review of sole-source contracts in Federal nutrition programsThe Secretary shall conduct an evaluation of sole-source contracts in Federal nutrition programs, and the effect such contracts have on program participation, program goals, nonprogram consumers, retailers, and free market dynamics. Not later than 1 year after the date of the enactment of this Act, the Secretary shall report the findings of this review to the Committee on Agriculture of the House of Representatives and the Committee on Agriculture, Nutrition, and Forestry of the Senate.309.Purchase of Halal and Kosher food for emergency food assistance programSection 202 of the Emergency Food Assistance Act of 1983  (7 U.S.C. 7502) is amended by adding at the end the following:(h)Kosher and Halal foodAs soon as practicable after the date of enactment of this subsection, the Secretary shall finalize and implement a plan—(1)to increase the purchase of Kosher and Halal food from food manufacturers with a Kosher or Halal certification to carry out the program established under this Act if the Kosher and Halal food purchased is cost neutral as compared to food that is not from food manufacturers with a Kosher or Halal certification; and(2)to modify the labeling of the commodities list used to carry out the program in a manner that enables Kosher and Halal food bank operators to identify which commodities to obtain from local food banks..Passed the House of Representatives September 19, 2013.Karen L. Haas,Clerk